DECISION.
BLODGETT, P. J.
Heard jury trial waived.
Plaintiff entered into a contract with defendant for the construction of a metal casing for use on a timing machine. No price was fixed and no time limitation for delivery.
There is no contention between the parties as to the adaptability of the casing for the purpose for which same was made. The contention of defendant is that the work was unnecessarily delayed and the price charged for labor excessive.
There was testimony that plaintiff did not proceed to make and deliver the casing in the shortest possible time, but would take up the job from time to time, as at times rush orders would be given preference.
The delay in delivery, however, does not appear to the Court as of much importance. The amount charged for labor must, however, be reasonable and such an amount as ordinarily charged in like establishments.
Two witnesses for defendant, who qualified as experts and familiar with this line of work, gave their opinion as to the usual charge for labor of this kind, one estimating same at $244 for labor and materials, the other at $325.
Plaintiff claimed $935.34 for labor and materials.
In opinion of the Court this is excessive, and the Court feels that $500 would be amply sufficient.
Decision for plaintiff for $500.